Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the RCE and the Amendment filed on April 19, 2022, claims 1, 8, 9, and 11 were amended.  
Claims 1-9 and 11 are currently pending, of which claims 1, 8, 9, and 11 are independent claims. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Kiyoshi Kozu on May 13, 2022.
Independent claims 1, 8, 9, and 11 been amended as follows: 
IN THE CLAIMS
1.  (Currently Amended) A three-dimensional shaping apparatus comprising: 
a melting section configured to melt a material into a shaping material; 
a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section;
a nozzle connected to the second end of the first cannel and configured to eject the shaping material; 
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; 
a suction member configured to suck the shaping material in the first channel; 
a shaping table on which the shaping material ejected from the nozzle is stacked; 
a moving mechanism configured to change relative positions of the nozzle and the shaping table; 
a memory configured to store a program; and 
a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, 
wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and, thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the melting section and the ejection-amount adjusting mechanism to execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region 
the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and
the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle.  


8. (Currently amended) A three-dimensional shaping apparatus comprising: 
a melting section including a screw that has a groove, the melting section being configured to melt at least a part of a material into a shaping material with rotation of the screw; 
a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; 
a nozzle connected to the second end of the first channel and configured to eject the shaping material; 
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; 
a suction member configured to suck the shaping material in the first channel; 
a shaping table on which the shaping material ejected from the nozzle is stacked; 
a moving mechanism configured to change relative positions of the nozzle and the shaping table; 
a memory configured to store a program; and 
a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein 
within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region,
 the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and
the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle.
  
9. (Currently amended) A three-dimensional shaping apparatus comprising: 
a melting section including a heater that heats a material, the melting section being configured to melt at least a part of the material into a shaping material with heating by the heater; 
a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; 
a nozzle connected to the second end of the first channel and configured to eject the shaping material; 
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; 
a suction member configured to suck the shaping material in the first channel; 
a shaping table on which the shaping material ejected from the nozzle is stacked; 
a moving mechanism configured to change relative positions of the nozzle and the shaping table; 
a memory configured to store a program; and 
a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein 
within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the heating of the material by the heater after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region, 
the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and
the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle.  

11. (Currently amended) A three-dimensional shaping apparatus comprising: 
a melting section configured to melt a material into a shaping material; 
a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; 
a nozzle connected to the second end of the first channel and configured to eject the shaping material; 
an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; 
a suction member configured to suck the shaping material in the first channel; 
a shaping table on which the shaping material ejected from the nozzle is stacked; 
a moving mechanism configured to change relative positions of the nozzle and the shaping table; 
a purge-material supplying mechanism configured to supply a purge material to the melting section; 
a memory configured to store a program; and 
a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein 
within a period in which the three-dimensional shaped object is shaped, the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and, thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the moving mechanism and the purge-material supplying mechanism to supply the purge material to the melting section and discharge, using the purge material, the shaping material remaining in the melting section to a region different from the shaping region,
the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and
the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle.

Response to Amendments
In view of the amendments made to the claims, as presented above, the previous rejection presented under 35 USC 112(a) is now withdrawn.  As noted below, the case is in condition for allowance.

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

35 USC § 112(f) Analysis
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1, 2, 3, 4, 5, 6, 8, 9, and 11 are interpreted under 35 U.S.C. 112(f), as reciting means for performing a specified function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Referring to independent claims 1, 8, 9, and 11, these claims recite the claim limitations “a melting section”, “an ejection-amount adjusting mechanism”, “a suction member”, and “a moving mechanism”.  
For purposes of examination, as described in paragraph [0026] of the specification and FIG. 1, as published, the “melting section” will be construed as a section of the three-dimensional apparatus including a screw case, a driving motor, a flat screw, and a barrel.
For purposes of examination, as described in paragraph [0033] of the specification and FIG. 1, as published, the “ejection-amount adjusting mechanism” will be construed as a butterfly valve or a driving shaft and a tabular valve body, in accord with the description of paragraph [0033] of the specification, as published.
For purposes of examination, as described in paragraph [0035] of the specification and FIG. 1, as published, the “suction member” will be construed as including a cylindrical cylinder coupled to the first channel, a plunger housed in the cylinder, and a plunger driving section that drives the plunger.
For purposes of examination, as described in paragraph [0018] of the specification and FIGS. 1 and 2, as published, the “moving mechanism” will be construed as including a motor moving the nozzle in an X direction and a Y direction and a motor moving the shaping table in a Z direction.
Referring to claim 2, the recitations of this claim simply adds more detail to or are cumulative to the ejection-amount adjusting mechanism of independent claim 1. 
Referring to claim 3, this claim recites “a purge-material supplying mechanism”.  For purposes of examination, as described in paragraph [0019] and paragraph [0020] of the specification and FIG. 1, as published, the “purge-material supplying mechanism ” will be construed as a combination of material storage that store purge material (material) and supply ports with shutters.
Referring to claim 4, this claim recites “an air supplying mechanism”.  For purposes of examination, as described in paragraph [0100] of the specification and FIG. 9, as published, the “air supplying mechanism” will be construed to include a compressor, an air supply channel, and an on-off valve.
Referring to claims 5 and 6, the recitations of these claims simply add more detail to or are cumulative to the melting section of independent claim 1. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
US Patent Publication No. 2016/0106142 A1 to Contractor et al. (“Contractor”) describes a 3D food printing system, which can deposit macro- and micro-nutrients in an additive process to prepare a wide variety of different types of food.  In paragraph [0030] Contractor describes that “[i]ngredient mixing module 400 comprises mixing chamber 401, a valve system 402 that opens or closes access to the mixing chamber by the hoses or tubing leading from the ingredient cartridges, a mixing mechanism 403 to combine and mix the dry and liquid ingredients and transfer the raw mixture to the 3D dispenser 500… A cylindrical multi-port valve 402 will allow only one ingredient at a time to be transferred into the mixing chamber to ensure purity and sterility of the stored ingredients.” Contractor describes in Paragraph [0032] that “[o]nce the appropriate amounts of each ingredient or nutritional component for the recipe being prepared have been transferred to the mixing chamber, a mixing mechanism can be used to form a paste from the combination of dry nutrient powder and liquid and to make sure that the different nutritional components are evenly distributed within the raw mixture.  However, the description of Contractor would not be combinable with the cited art of record, as it is not teaching an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; and a processor configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle.  Therefore, the description of Contractor would not enable a person of ordinary skill in the art to implement a three-dimensional shaping apparatus that includes the ejection-amount adjusting mechanism and the processor controlling the ejection-amount adjusting mechanism and the nozzle, as recited in the present independent claims.  
US Patent Publication No. 2018/0111319 A1 to Brezoczky et al. (“Brezoczky”) describes a 3D printer including an opening that comprises a first side and a second side. A component of the 3D printing, such as a layer dispenser, is conveyed from the first side of the opening to the second side of the opening (e.g., and vice versa) during the 3D printing. The opening may be closable.  At times, during the process of 3D printing, a portion of the material bed may part from the material bed (e.g. due to heating). The parted portion may form debris (e.g., floating in an atmosphere of the 3D printing processing chamber). The debris may accumulate on one or more components in the 3D printer (e.g., of the processing chamber). Paragraph [0006]  However, the description of Brezoczky would not be combinable with the cited art of record, as it is not teaching an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle; and a processor configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle.  Therefore, the description of Brezoczky would not enable a person of ordinary skill in the art to implement a three-dimensional shaping apparatus that includes the ejection-amount adjusting mechanism and the processor controlling the ejection-amount adjusting mechanism and the nozzle, as recited in the present independent claims.  
US Patent Publication No. 2021/0206085 A1 to Rode et al. describes additive manufacturing machines produce 3D (three-dimensional) objects by building up layers of material. The refill control system includes a movable container to hold powder for refilling the dispenser and a valve to control the flow of powder from the refill container to the dispenser. Paragraph [0010]  The refill control system also include an occupier that protrudes into the dispenser during refilling. Paragraph [0011]  The occupier occupies space in the interior volume of the dispenser, displacing powder that would otherwise refill into that space. As the refill container moves up to disengage from the dispenser, the occupier is withdrawn from the dispenser and build material powder fills the void left by the occupier to achieve the desired fill level in the dispenser. The size of the occupier may be selected to achieve the desired fill level. For example, a larger occupier may be used for a lower fill level and a smaller occupier used for a higher fill level. The occupier may also be used to make space in the dispenser for any build material that remains between the valve the dispenser when the flow stops, to help reduce waste and to help reduce the risk of introducing airborne powder into the work area.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional shaping apparatus comprising: a melting section configured to melt a material into a shaping material; a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; a nozzle connected to the second end of the first cannel and configured to eject the shaping material; “an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle”; a suction member configured to suck the shaping material in the first channel; a shaping table on which the shaping material ejected from the nozzle is stacked; a moving mechanism configured to change relative positions of the nozzle and the shaping table; a memory configured to store a program; and a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and, thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the melting section and the ejection-amount adjusting mechanism to execute material purge processing for discharging the shaping material remaining in the melting section to a region different from the shaping region the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and “the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle”.

Claim 8
The reasons for allowance of Claim 8 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional shaping apparatus comprising: a melting section including a screw that has a groove, the melting section being configured to melt at least a part of a material into a shaping material with rotation of the screw; a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; a nozzle connected to the second end of the first channel and configured to eject the shaping material; “an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle”; a suction member configured to suck the shaping material in the first channel; a shaping table on which the shaping material ejected from the nozzle is stacked; a moving mechanism configured to change relative positions of the nozzle and the shaping table; a memory configured to store a program; and a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the rotation of the screw after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region, the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and “the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle”.

Claim 9
The reasons for allowance of Claim 9 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional shaping apparatus comprising: a melting section including a heater that heats a material, the melting section being configured to melt at least a part of the material into a shaping material with heating by the heater; a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; a nozzle connected to the second end of the first channel and configured to eject the shaping material; “an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle”; a suction member configured to suck the shaping material in the first channel; a shaping table on which the shaping material ejected from the nozzle is stacked; a moving mechanism configured to change relative positions of the nozzle and the shaping table; a memory configured to store a program; and a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to stop the heating of the material by the heater after stopping the ejection of the shaping material from the nozzle by controlling the ejection-amount adjusting mechanism and before resuming the ejection of the shaping material from the nozzle to the shaping region, the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and “the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle”.  

Claim 11
The reasons for allowance of Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a three-dimensional shaping apparatus comprising: a melting section configured to melt a material into a shaping material; a first channel through which the shaping material flows, the first channel extending along a first direction, the first channel having first and second ends outwardly opposite to each other along the first direction, the first end being connected to the melting section; a nozzle connected to the second end of the first channel and configured to eject the shaping material; “an ejection-amount adjusting mechanism provided in the first channel and configured to adjust an ejection amount of the shaping material from the nozzle”; a suction member configured to suck the shaping material in the first channel; a shaping table on which the shaping material ejected from the nozzle is stacked; a moving mechanism configured to change relative positions of the nozzle and the shaping table; a purge-material supplying mechanism configured to supply a purge material to the melting section; a memory configured to store a program; and a processor configured to execute the program so as to control the melting section, the ejection-amount adjusting mechanism, the moving mechanism, and the suction member to shape a three-dimensional shaped object in a shaping region of the shaping table, wherein within a period in which the three-dimensional shaped object is shaped, the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and, thereafter, prior to resumption of the ejection of the shaping material from the nozzle to the shaping region, control the moving mechanism and the purge-material supplying mechanism to supply the purge material to the melting section and discharge, using the purge material, the shaping material remaining in the melting section to a region different from the shaping region, the suction member is located between the nozzle and the ejection-amount adjusting mechanism in the first channel along the first direction, and “the processor is configured to control the ejection-amount adjusting mechanism to stop the ejection of the shaping material from the nozzle and control the suction member to suck the shaping material remaining in the first channel between the ejection-amount adjusting mechanism and the nozzle”.
As dependent claims 2-9 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-11 and corresponding description.
The prior art made of record include Sachs et al. (US Patent Publication No. 2019/0118258 A1); Elgar et al. (US Patent Publication No. 2018/0281284 A1); Sebal et al. (US Patent Publication No. 2020/0262148 A1); Susnjara et al. (US Patent Publication No. 2019/0375148 A1); Kawakubo et al. (JP 2010-241016 A); Kobe et al. (US Patent Publication No. 2019/0022934 A1); Terada et al. (US Patent Publication No. 2006/0097421 A1); Ma (CN108032519A); US Patent Publication No. 2016/0106142 A1 to Contractor et al.; US Patent Publication No. 2021/0206085 A1 to Rode et al.; and US Patent Publication No. 2018/0111319 A1 to Brezoczky et al.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M. CHOI/Patent Examiner, Art Unit 2117